Citation Nr: 1218905	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  98-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from January 1968 until January 1970.  This service included an assignment to the Republic of South Vietnam.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 1997 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claim. 

The issue on appeal was previously denied by the Board in a November 2001 decision.  The appellant was notified of that action and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2002 Order, the Court vacated the November 2001 Board decision and remanded the matter back to the Board for readjudication.  Thereafter, in November 2003 and February 2007, the Board remanded the case to accomplish additional development. 

In July 2010, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accordance with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in September 2010, the appellant was provided with a copy of this opinion, and was given sixty days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903 (2010). 

Despite the foregoing development, the appeal was once again remanded in March 2011.  At that time, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the action was to obtain additional medical treatment records along with a medical examination of the appellant.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since March 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC sent a letter to the appellant informing him that it was attempting to obtain his VA medical treatment records and that it would be scheduling the appellant for a VA psychiatric examination.  The record reflects that the medical records were obtained and a VA exam was performed.  The AMC collected all of the requested information and then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from paranoid schizophrenia.  

2.  The appellant has provided credible evidence concerning when he started experiencing the prodromas of a psychiatric disorder later diagnosed as schizophrenia.  

3.  A VA medical doctor has indicated that the appellant manifested his current psychiatric disability within one year of his release from active duty service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's psychiatric disorder manifests itself within the one year presumptive period after the appellant's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue of entitlement to service connection for a psychiatric disorder given the favorable nature of the Board's decision on this issue. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, , which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Additionally, a service member can establish continuity of symptomatology in cases where the appellant cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b) (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, some diseases are chronic such as psychoses (including schizophrenia), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The appellant, along with his accredited representative, has asserted that he now suffers from a psychiatric disorder that he attributes to his military service.  Alternatively, it has been averred that while the appellant may not have experienced psychiatric symptoms and manifestations while on active duty, the appellant began exhibiting the early signs and prodromas of a psychiatric disorder within one year after his discharge from service in January 1970.  It has been further insinuated that since the appellant's discharge from service in 1970, he has experienced symptoms and manifestations indicative of some type of psychiatric disorder, and that such symptoms have continued to the present.  

The medical records indicate that, over the years, the appellant has been diagnosed as suffering from a myriad of psychiatric disorders.  These conditions include paranoid schizophrenia, posttraumatic stress disorder, anxiety, depression, and a nervous disorder.  In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the appellant, the Board remanded this issue back to the AMC in March 2011.  A psychiatric examination of the appellant was subsequently performed in June 2011.  A copy of the examination report is of record.  

An assessment of the examination report reveals that the examiner reviewed the appellant's claims folder and the pertinent medical records contained therein.  The report provides a history of the appellant's treatment along with a recitation of the symptoms/manifestations produced, over the years, by the psychiatric disorder.  The appellant reported the symptoms he experienced since service.  Upon finishing the review and the interview of the appellant, the psychiatrist concluded that the appellant was, first, not suffering from posttraumatic stress disorder.  The psychiatrist then concluded that the more correct diagnosis of the appellant's long-standing psychiatric disorder to be that of paranoid-type schizophrenia.  The examiner further suggested that the appellant's schizophrenia did not begin while the appellant was on active duty.  However, the psychiatrist did not positively conclude that the disorder did not manifest itself within one year of the appellant's release from active duty.  Instead, the medical doctor noted that the appellant began experiencing psychotic-like symptoms shortly after his discharge.  It is further observed that the appellant was a "reliable" patient and the examiner did not call into question the appellant's report of symptoms and manifestations that he claimed he had suffered therefrom for many, many years.  

As reported, the appellant's claim was reviewed by a VHA doctor in September 2010.  The reviewer reported that the appellant's service medical treatment records were negative for a diagnosis of any type of psychiatric disorder.  The reviewer further indicated that the appellant more than likely did suffer from some type of conversion reaction while he was on active duty.  The reviewer also wrote that because of the appellant's difficulty with the English language, it was unclear from medical evidence whether symptoms complained about after the appellant was discharged from service were adequately/timely addressed and chronicled.  While the appellant may not have been immediately diagnosed as suffering from schizophrenia, the doctor insinuated that it was unlikely that the schizophrenia symptoms began in 1990 but instead, they probably started much earlier (even if they were not recognized as such.)  Although the reviewer concluded that the appellant was not suffering from posttraumatic stress disorder, she did not specifically assert that the appellant's schizophrenia did not begin during the one year presumptive period following his discharge from the Army.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's limited statements concerning the symptoms and manifestations that his current psychiatric disorder has produced since 1970 have not been full of detail or description.  However, the Board would also note that since the appellant began his claim for benefits in 1997 (a period of fifteen plus years), the appellant's statements have at least been consistent over the course of the appeal.  More importantly, the appellant's assertions concerning his symptoms and when he began experiencing the prodromas of the current psychiatric disorder have also remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The claims folder contains medical statements that indirectly support the appellant's lay assertions and also provides additional information concerning whether the appellant now suffers from a psychiatric disorder related to service.  Over the past fifteen years, the appellant has undergone repeated examinations in order to determine whether the appellant was actually suffering from a psychiatric disorder, and if he did, the type of disorder he was suffering therefrom.  The Board further recognizes that however that none of the medical reports fully address all of the salient facts.  Yet, the most recent VA examination of June 2011 suggests and insinuates that the appellant began exhibiting psychiatric prodromas within one year after he was released from service.  The examiner who conducted the examination found the appellant's statements concerning the chronicity of symptoms credible and not implausible.  Accordingly, the Board finds that the examiner's opinion is probative and may be used to assist in the granting of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the appellant's schizophrenia began within one year of his military service is in equipoise, the benefit of the doubt is resolved in the appellant's favor.  Accordingly, affording the appellant the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the appellant's schizophrenia began during or within one year of his military service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011).  As such, with objective evidence of schizophrenia within one year after service, the appellant is entitled to application of the presumptive provisions for psychoses.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Here, the weight of the evidence as to a connection between the appellant's military service and his current schizophrenia is in equipoise.  In such situations, the benefit of the doubt is resolved in the appellant's favor.  Therefore, a finding in favor of service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for a psychiatric disorder (schizophrenia) is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


